SETTLEMENT AGREEMENT AND RELEASE


This Settlement and General Mutual Release Agreement (the “Settlement
Agreement”) is entered into this 30th day of May, 2008, by Sound Worldwide
Holdings, Inc. (“Sound Worldwide” or “the Company”) and Ivy Sui Kuen Lam (“Ms.
Lam” or “Lam”).


WHEREAS, Ms. Lam received 6,063,750 shares of common stock (the “Shares”) of
Sound Worldwide, Inc. (“Sound Worldwide”); and


WHEREAS, Sound Worldwide held all of the shares of Best Allied Industrial
Limited (“Best Allied”), a company founded by Ms. Lam.


WHEREAS, the parties now wish to enter into and execute this Settlement
Agreement and Release.


NOW, THEREFORE, in consideration of the foregoing, the mutual covenants,
representations and premises contained herein, and with full intent to be
legally bound hereby, the parties hereby agree and covenant as follows:


1. RETURN AND EXCHANGE OF SHARES:  In consideration of the covenants and Release
contained herein, Ms. Lam surrendered and returned to Sound Worldwide, 6,063,750
shares of Sound Worldwide and in exchange, Sound Worldwide provided Ms. Lam 100%
of the outstanding Ordinary Shares of Best Allied.


2. MUTUAL RELEASE: Ms. Lam hereby releases Sound Worldwide from any and all
actions, causes of action, suits, debts, dues, sums of money, accounts,
contracts, controversies, agreements, charges, complaints, promises, damages,
judgments, claims, liabilities and demands whatsoever which Ms. Lam ever had,
now has, or which she can, shall, or may have against Sound Worldwide, by reason
of any matter, cause, event or thing whatsoever from the beginning of the world
to the date of this Release, including claims of which Ms. Lam is not aware and
those not mentioned in this Release.


Sound Worldwide hereby releases Ms. Lam from any and all actions, causes of
action, suits, debts, dues, sums of money, accounts, contracts, controversies,
agreements, charges, complaints, promises, damages, judgments, claims,
liabilities and demands whatsoever which Sound Worldwide ever had, now has, or
which they can, shall, or may have against Ms. Lam , by reason of any matter,
cause, event or thing whatsoever from the beginning of the world to the date of
this Release, including claims of which Worldwide is not aware and those not
mentioned in this Release.


The parties are bound by this Release. Anyone who succeeds to the parties’
rights and responsibilities, such as his heirs or the executor or administrator
of his estate or any assignee, is also bound.


3. CONFIDENTIAL AGREEMENT: In consideration of the covenants and payments set
forth above, the parties hereby covenant and agree that they and their agents
shall keep the fact and terms of this Agreement confidential, and shall not,
under any circumstances whatsoever, reveal same to any person or entity,
including but not limited to, any employee, agent, associate, customer, or any
person or entity with which the parties has any business relationship
whatsoever, or to any member of the press or the public; provided, however, that
they may reveal such information as is required by an enforceable court order,
upon notice to the other party, or as required by the Internal Revenue Service.


4. NO ADMISSION OF LIABILITY: Neither the execution or terms of this Agreement,
nor the surrender of the Shares by Ms. Lam hereunder, shall in any way
constitute or imply an admission by the parties of liability in law or in fact
as to any claims which the parties have asserted or could have asserted in any
action brought by them.


5. PARTIAL INVALIDITY: If any provision of this Agreement shall be held void as
against public policy by any court or administrative agency, all other
provisions shall remain in full force and effect and this Agreement shall be
construed as if the offending provisions were never contained herein.


 
 

--------------------------------------------------------------------------------

 
6. GOVERNING LAW: The parties hereby acknowledge and agree that this shall in
all respects be interpreted, enforced and governed under the laws of the State
of Delaware.


7. FINAL EXPRESSION OF AGREEMENT: This Agreement is intended by the parties as
the final expression of their agreement and as a complete and exclusive
statement of the terms and provisions thereof and fully supersedes any and all
prior agreements or understandings between the parties pertaining to the subject
matter hereof.


8. MODIFICATIONS OR AMENDMENTS: No modification or amendment to this Agreement
may be made unless it is in writing and signed by both parties.


9. LEGAL ADVICE: The parties acknowledge that they have sought and received the
advice of legal counsel as to the meaning and execution of this Settlement
Agreement and that they enter into same voluntarily and after sufficient time to
review and obtain advice of counsel with respect to same. The parties
acknowledge that they have carefully read the Release contained herein and have
discussed it with their attorney, and further acknowledge that they understand
and agree to the terms of the Release, have entered into the Release freely,
voluntarily and without coercion, have been afforded a sufficient period of time
within which to review, consider and accept its terms, and intends, by execution
of the Release, to be legally bound by all of the terms and provisions thereof.


10. SIGNATURES. The execution of this Agreement may be by actual or facsimile
signature.


WHEREAS, in witness hereof the parties execute this Settlement Agreement on the
date hereinabove first written.
 
SOUND WORLDWIDE HOLDINGS, INC.
      By: /s/ Roger K. W. Fan                         /s/ Ivy Sui Kuen Lam
Name: Roger K. W. Fan
Ivy Sui Kuen Lam
Title:   Chief Executive Officer
 